60 F.3d 820
76 A.F.T.R.2d 95-5294
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John J. ALQUIST;  Jacinthe M. Alquist, Plaintiffs--Appellants,v.INTERNAL REVENUE SERVICE, Defendant--Appellee.
No. 94-2278.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1995.Decided:  July 10, 1995.

John J. Alquist, Jacinthe M. Alquist, Appellants Pro Se.  Gary Dexter Gray, Gary R. Allen, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for Appellee.
W.D.N.C.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order affirming the bankruptcy court's order granting summary judgment to the United States on their complaint to determine dischargeability of their 1987 income tax liability and from the district court's orders denying their motions for reconsideration.  We have reviewed the record and the district court's opinions, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Alquist v. Internal Revenue Service, Nos.  CA-93-178-3-P;  BK-92-3535 (W.D.N.C. July 5, 1994;  Sept. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.